Citation Nr: 0119300	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954, where he was awarded the Combat Infantry Badge 
and had over one year foreign and/or sea service in the 
Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

The veteran seeks a rating in excess of 30 percent for PTSD.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

On VA PTSD examination in March 1998, the veteran reported 
PTSD symptoms of flashbacks, nightmares, significant anxiety, 
and depression.  The diagnosis was PTSD with a Global 
Assessment Functioning Scale score of 55.  However, mental 
health treatment records from the Vet Center, dated from 1996 
to 1999, show treatment for significant anxiety, nightmares, 
and sleep impairment.  During this period, the assessments 
were chronic, severe PTSD.  Additionally, in May 1999, 
W.R.R., M.D., stated that the veteran had impairment of 
recent memory, concentration, and attention span.  The 
diagnostic impression was PTSD, chronic, and mild dementia.  
The physician also stated that the veteran was totally 
disabled and that his prognosis was poor.

In light of the varying medical evidence of record, the Board 
finds that a contemporaneous VA psychiatric examination is 
needed to ascertain the veteran's current level of 
disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 4.2 (2000).

Review of the record also shows that the veteran continues to 
receive treatment at the Vet Center in Tulsa, Oklahoma.  
Thus, an attempt to obtain any additional medical records 
must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
submit any lay statements, employment 
reports, etc., to support his assertions 
that his service-connected PTSD interferes 
with social relationships and employment.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since 1999.  After securing the necessary 
authorization for the release of such 
documents, the RO should contact the 
identified providers and request a copy of 
all such treatment reports, not already of 
record.  Medical facilities/care providers 
contacted should include the Vet Center in 
Tulsa, Oklahoma, and W.R.R., M.D.

4.  The RO should schedule the veteran for 
a VA psychiatric examination, in order to 
determine the extent of the service-
connected PTSD.  The claims folder must be 
made available to examiner for review 
prior to examination of the veteran.  
After reviewing the claims folder, the 
examiner should indicate in a report that 
he or she has reviewed the claims folder 
and pertinent records.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to be 
necessary by the psychiatrist), should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination should 
contain a detailed account of all 
manifestations of the disability.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V (Global 
Assessment of Functioning Scale score), 
with an explanation of the numeric code 
assigned, is to be included.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


